Case 1:19-cr-00327-KMW Document 37 Filed 05/26/21 Page 1 of 1

 

 

  
 

 

USDC SDNY
MENTsouthern District
Federal Defenders «Duane call DOU -
OF NEW YORK, INC. e BPR EAR UNTCAL DY ORFL
David E. Patton
Executive Director | oil Btom
May 26, 2021

By e-mail and ECF mM EMb € NDORSED

Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Jose Soriano, 19 Cr. 327 (KAW)
Dear Judge Wood:

I write on consent (Assistant U.S. Attorney Stephanie Lake) to respectfully bras fed
request that the Court extend Mr. Soriano’s surrender date by 14 days, until June 15,

2021.

The Court had previously extended Mr. Soriano’s surrender date to June 1, 2021.
The Bureau of Prisons, however, is apparently behind in processing designation requests,
and — as of this writing, six days before Mr. Soriano is to surrender — he has not yet been

designated.

Both the Government and I have been in touch with the Probation Office, and our
understanding is that we can expect the BOP to process his designation shortly.
Defendants are normally given at least two weeks notice as to where they are to be
designated so that they can make appropriate arrangements. Accordingly, I respectfully
request that the Court extend Mr. Soriano’s sentencing date to June 15, 2021.

Thank you for your consideration of this request.

Respectfully submitted,
/s/

Martin S. Cohen

Ass’t Federal Defender
Tel.: (212) 417-8737

4

ce: Stephanie Lake, Esq., by ECF and by e-mail
Pp q., by and by e-mai s/as)Al

“Micaln WH. ur.
ie SOD ORDERED

 
